Case 7:18-cr-00291-VB Document 331 Filed 04/19/21 Page 1of1
Case 7:18-cr-00291-VB Document 330 Filed 04/19/21 Page 1 of1
U.S. Department of Justice

  

United States Attorney
- Southern District of New York

 

  
   
 
 
 

United States District Courthg,
300 Quarropas Streg,
White Plains, Now York 10601

    

pyff 19, 2021

APPLICATION GRANTED
SO “A D:

| ,
Vihcent’L. Briccetti, U.S.D.J.

Dated: {9 Q
White Plains, NY

   

BY ECF

 

The Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

     
  
 

Re: United States v. Jesus Gonzalez, 18 Cr. 291 , 21 Civ. 1228 (VB)

eT

  
 
 

Dear Judge Briccetti:

The Government respectfully submits this letter to request permission to file an oversized
brief of approximately 34 pages in response to the petition of Jesus Gonzalez to vacate, set aside,
or correct his sentence pursuant to 28 U.S.C. § 2255. This request is made to enable the
Government to set forth the relevant background for the Court and to fully address Gonzalez’s
claims.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

By:/s/ Olga Zverovich
Olga I. Zverovich / Sam Adelsberg
Assistant United States Attorneys
Tel: (212) 637-2514 / 2494

ce (by mail): A
Jesus Gonzalez, 08433-408 Conie( Sateen? S/,
Safford FCI Chan axed 19 /. ZY

bers of Vincent

P.O. Box 9000 : L. Briccetti. mo
Safford, Arizona 85548 s id

 
